Citation Nr: 1507608	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  11-10 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for residuals of head trauma, to include traumatic brain injury (TBI), headaches, sleep-walking, and a psychiatric disability.

2.  Entitlement to service connection for residuals of head trauma, to include traumatic brain injury (TBI), headaches, sleep-walking, and a psychiatric disability.

3.  Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1978 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The Veteran was previously denied for service connection for residuals of head trauma to include, headaches, sleep walking, and a psychiatric disability by the Board in December 1984.  The Veteran was previously denied service connection for a sleep disorder in a May 2006 rating decision.   

The Board notes that in the May 2012 rating decision on appeal, the RO failed to address whether new and material evidence was submitted to reopen the previously denied claim of service connection for residuals of head trauma by the Board in December 1984.  See Velez v. Shinseki, 23 Vet. App. 199 (2009) (holding that when the factual basis of two claims is the same, new and material evidence is required).  Rather, the RO simply considered service connection on the merits.  Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the Board or RO is properly reopened.  The Board has characterized the claim accordingly.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

In November 2014, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for residuals of head trauma, to include TBI, headaches, sleepwalking, and a psychiatric disability, and for schizophrenia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1984 decision, the Board denied entitlement to service connection for residuals of head trauma, to include headaches, sleepwalking, and a psychiatric disability.

2.  Additional evidence received since the December 1984 Board decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The Board's March 1984 decision that denied the Veteran's claim for entitlement to service connection for residuals of head trauma, to include headaches, sleepwalking, and a psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302(b), 20.1105 (2014). 

2. As evidence received since the Board's March 1984 denial is new and material, the criteria for reopening the Veteran's claim for entitlement to service connection for residuals of head trauma, to include TBI, headaches, sleepwalking, and a psychiatric disability are met. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for entitlement to service connection for residuals of head trauma, to include headaches, sleepwalking, and a psychiatric disability the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

Legal Criteria New and Material Evidence 

The Veteran seeks to reopen a previously denied claim of service connection for residuals of head trauma, to include traumatic brain injury (TBI), and sleep disorder

In general, RO decisions are final when they are not timely appealed.  See 38 U.S.C.A. § 7105.   Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In determining whether new and material evidence is required because a claim rests on the same factual basis as a previously disallowed claim, the focus of the analysis of the Board of Veterans Appeals must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter.  38 U.S.C.A. §§ 5108, 7104; Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Multiple theories pertaining to the same benefit constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).


Analysis New and Material Evidence

In the instant claim, the Veteran continues to seek service connection for a sleep disorder, and TBI however variously claimed and diagnosed, as due to events (e.g., falling on ice) he experienced in service.  The Board's December 1984 decision discussed the residuals of the Veteran's claimed in-service fall.  The Veteran's claims for sleep disorder, and TBI are again premised on the allegation of the in-service fall.  Therefore, under Boggs, and Velez, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for a sleep disorder, and TBI. 

The December 1984 Board decision stated that the Veteran had a pre-service history of poor stress tolerance, episodic alcohol abuse, and incidents of sleep walking.  The December 1984 Board decision stated that there was no record of any head trauma in-service, and that the evidence did not show an onset of any identifiable disability during the Veteran's period of service.  The Board decision noted that the Veteran was identified as having a personality disorder in-service, a developmental defect and not subject to VA compensation.

Since the Board's December 1984 decision, the Veteran has submitted new and material evidence.  At the Veteran's November 2014 videoconference Board hearing, the Veteran asserted that his sleep-walking did not pre-exist service, and that his brother was willing to corroborate with lay testimony.  Medical evidence submitted by the Veteran shows that the Veteran suffered from seizures.  Medical records from December 2013, from Neurology of Central Georgia show that the Veteran had sleep issues, including sleep walking which were identified as unusual variations of his seizure disorder.  The Veteran takes medication to combat his seizures.  Associated with the record is medical literature, submitted in November 2014, which states that "typically, the known cause of seizure(s) involve some injury to the brain."       

The Veteran's assertion that his sleep disorder did not pre-exist service, and the Veteran's medical history of seizures and sleep issues were not of record at the time of the December 1984 Board decision.  Thus, the evidence is new.  It is also material because it triggers the duty to assist. 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).   While the generalized medical literature is not specific to the facts of the Veteran's service-connection claim and, cannot serve as a stand-alone basis for granting that claim.  The literature, in tandem with the other evidence of record, is enough to trigger the need for a VA examination.  Shade at 118.  Collectively the evidence shows that the Veteran suffers from a sleep disorder that is generally known to be caused by brain injuries, the Veteran has consistently claimed an in-service fall, and there is insufficient medical evidence to make a decision on the claims.  Thus, a medical opinion is needed.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for residuals of head trauma, to include TBI, headaches, a sleep disorder, and a psychiatric disorder is reopened and, to that extent only, the appeal is granted.

REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was denied service connection for schizophrenia in a September 2014 rating decision.  In November 2014, the Veteran's representative submitted correspondence, which showed disagreement with the September 2014 rating decision.  Entitlement to schizophrenia was listed as an issue on appeal at the Veteran's November 2014 videoconference Board hearing, without the issuance of an SOC.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The United States Court of Appeals for Veterans Claims (Court) has held that the filing of a substantive appeal is not a jurisdictional requirement, that the filing of a timely substantive appeal may be waived, and that where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003); see also Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  However, these rulings are distinguishable from the instant appeal, because in Percy, Gonzalez-Morales, and Archbold, the Veteran received a Statement of the Case.  Therefore, without controlling precedent with the same factual basis, the Board finds that a remand is necessary for the issuance of a SOC for the issue of entitlement to schizophrenia.  The Veteran's claim for schizophrenia is a new claim, as it is a separate diagnosis, and does not require new and material evidence.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

As already noted in the previous section, a VA medical opinion is necessary, to determine if the Veteran suffers from a TBI, and whether or not it is related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, the evidence of record does not show that the Veteran had a diagnosis of a sleep disorder upon entry into service.  However, the Medical Board opinion from the Veteran's service treatment records, and the Board's December 1984 decision determined that a sleep disorder pre-existed service.  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the disorder was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111.  Thus a medical opinion as to whether or not the Veteran's sleep disorder clearly and unmistakably preexisted service, and clearly and unmistakably was not aggravated by service is needed.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should issue a SOC with respect to the issue of entitlement to service connection for schizophrenia.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this issue.

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities at issue.  After the Veteran has signed the appropriate releases, any outstanding records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to determine the existence and etiology of any currently diagnosed disability related to head trauma.  The claims folder must be made available to and be reviewed by the examiner.

The examiner is to furnish an opinion with respect to the following questions:

a) Head Trauma 

i) Based on the medical evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has developed a disability as a result of head trauma?  

ii) For each head trauma disability diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such condition (1) had its onset during the Veteran's period of service; or, (2) results from or was caused by any injury or disease that occurred in service?  

The examiner should explain the medical basis for the conclusions reached and should specifically discuss the Veteran's intervening head injury from a gunshot in 1989.


b) Sleep Disorder

(i) Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered active military service with a pre-existing sleep disorder, to include sleep walking?

 (ii) If yes, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing sleep disorder to include sleep walking WAS NOT aggravated beyond the natural progress of the disorder by his active military service?

In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition. 


(iii) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with a pre-existing sleep disorder to include sleepwalking, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current sleep disorder to include sleepwalking is etiologically related to any symptomatology noted during service? 

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'" 

The examiner should explain the medical basis for the conclusions reached and should specifically discuss the Veteran's intervening head injury from a gunshot in 1989, and the Veteran's history of seizures.

4.  Thereafter, readjudicate the claim for service connection for residuals of head trauma, to include traumatic brain injury (TBI), and sleep disorder.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


